PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Colussi et al.
Application No. 16/023,285
Filed: 29 Jun 2018
For: TIRE PRESSURE INDICATING DEVICE

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.55(e), filed October 28, 2020, to accept an unintentionally delayed claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365 (a) or (b), for the benefit of priority to AR Application No. 20180100805 filed April 3, 2018.

The petition is DISMISSED.

This pending nonprovisional application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)(6)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m);
	(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); 
(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was not filed later than twelve months (six months in the case of a design application) of the filing date of the foreign application.  This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the 
(5) 	a certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies. 

The petition lacks item(s) (2) and (5). 

With regards to item (2), the petition fee set forth at 37 CFR 1.17(m) is $1050.00 for a small entity. No fee payment was received with the petition. 37 CFR 1.22(a) states, in pertinent part, that patent fees and charges payable to the United States Patent and Trademark Office are required to be paid in advance; that is, at the time of requesting any action by the Office for which a fee or charge is payable. While petitioner has authorized the Director to charge any fees due to Deposit Account No. 601949, the petition fee could not be processed because the authorized user is not listed in the account. The payment due of $1050.00 must be submitted, along with a renewed petition, in order for the petition to be treated on the merits.

With regards to item (5), the document filed October 10, 2018 does not constitute a certified copy of the foreign application, as a copy of the certified copy filed by the applicant, including a copy filed by EFS-Web, is not a certified copy within the meaning of 37 CFR 1.55(g). See MPEP 215(II).
 
Before the petition under 37 CFR 1.55(e) can be granted, a renewed petition including the  petition fee, and a certified copy of the foreign application must be filed. 

Petitioner is reminded that no amendments may be entered after payment of the issue fee. Accepting a delayed benefit claim is an amendment. As the issue fee was paid filed December 3, 2020, a petition to withdraw the application from issue and a request for continued examination (RCE) must be filed in order to have any petition to accept a delayed benefit claim considered in this application. Alternatively, petitioner may wait until the patent has issued and submit a renewed petition with a certificate of correction and submit a renewed petition with a certificate of correction and certificate of correction fee.

It is noted that a corrected Filing Receipt was mailed October 9, 2020, updating the foreign prior document application number as requested by applicant. Applicant is reminded, however, that the acceptance of the correction of the foreign priority application number is not effective in the absence of a grantable petition under 37 CFR 1.55. As such, a corrected filing receipt is being mailed which reflects the current application number of the foreign priority document as listed in Office records. Applicant may again request correction by filing a grantable renewed petition under 37 CFR 1.55.
 


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Attorney Advisor Douglas I. Wood at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

/RYAN D WALSH/Primary Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                                Encl: Corrected Filing Receipt


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)